Case 2:19-cv-09796-RGK-JPR Document 1 Filed 11/15/19 Page 1 of 15 Page ID #:1




   1   Craig S. Summers (SBN 108688)
       craig.summers@knobbe.com
   2
       Matthew S. Bellinger (SBN 222228)
   3   matt.bellinger@knobbe.com
       Kimberly A. Kennedy (SBN 305499)
   4
       kim.kennedy@knobbe.com
   5   KNOBBE, MARTENS, OLSON & BEAR, LLP
       2040 Main Street, Fourteenth Floor
   6
       Irvine, CA 92614
   7   Phone: (949) 760-0404 Facsimile: (949) 760-9502
   8
       OF COUNSEL:
   9   Brian W. Brokate
       bwbrokate@gibney.com
 10
       Beth M. Frenchman
 11    bfrenchman@gibney.com
 12    Adam W. Sgro
       asgro@gibney.com
 13    GIBNEY ANTHONY & FLAHERTY, LLP
 14    665 Fifth Avenue
       New York, NY 10022
 15    Phone: (212) 688-5151 Facsimile: (212) 688-8315
 16
       Attorneys for Plaintiff
 17    ROLEX WATCH U.S.A., INC.
 18
                     IN THE UNITED STATES DISTRICT COURT
 19                FOR THE CENTRAL DISTRICT OF CALIFORNIA
 20
       ROLEX WATCH U.S.A., INC.,                    )    Case No. 19-cv-9796
 21                                                 )
                  Plaintiff,                        )
 22                                                 )    COMPLAINT FOR
            v.                                      )    FEDERAL TRADEMARK
 23                                                 )    COUNTERFEITING;
       REFERENCE WATCH LLC d/b/a LA                 )    FEDERAL TRADEMARK
 24    CALIFORNIENNE; COURTNEY ORMOND;              )    INFRINGEMENT;
       and LESZEK GARWACKI,                         )    FEDERAL FALSE
 25                                                 )    DESIGNATION OF
                 Defendants.                        )    ORIGIN,
 26                                                 )    FALSE DESCRIPTION
                                                    )    AND UNFAIR
 27                                                 )    COMPETITION
                                                    )
 28
Case 2:19-cv-09796-RGK-JPR Document 1 Filed 11/15/19 Page 2 of 15 Page ID #:2




   1          Plaintiff Rolex Watch U.S.A., Inc. (“Rolex” or “Plaintiff”), for its
   2   complaint against defendants Reference Watch LLC d/b/a La Californienne,
   3   Courtney Ormond, and Leszek Garwacki (hereinafter collectively the
   4   “Defendants”), hereby alleges as follows:
   5                            STATEMENT OF THE CASE
   6          1.    This is an action by Rolex against Defendants for injunctive relief,
   7   profits, trebled and/or statutory damages, pre-judgment interest, attorneys’ fees
   8   and costs under the Lanham Act based on Defendants’ counterfeit and
   9   infringing use of Rolex’s trademarks in connection with the advertising,
 10    promotion, service and sale of watches that are not authorized or sponsored by
 11    Rolex and that are not genuine products of Rolex.
 12                SUBJECT MATTER JURISDICTION AND VENUE
 13           2.    This Court has subject matter jurisdiction over the claims asserted
 14    in this action under 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a) and
 15    (b).
 16           3.    Defendants are subject to the Court’s jurisdiction because they
 17    reside and/or do business in this Judicial District and have committed the acts
 18    complained of herein in this Judicial District.
 19           4.    Venue is proper in this Judicial District pursuant to 28 U.S.C. §
 20    1391(b).
 21                    PARTIES AND PERSONAL JURISDICTION
 22           5.     Rolex is a corporation duly organized and existing under the laws
 23    of the State of New York, having an office and principal place of business at
 24    665 Fifth Avenue, New York, NY 10022.
 25           6.    Upon information and belief, defendant Reference Watch LLC
 26    d/b/a La Californienne (“La Californienne”) is a limited liability company
 27    formed under the laws of the State of California and is registered to do business
 28    in the State of California.
                                              -1-
Case 2:19-cv-09796-RGK-JPR Document 1 Filed 11/15/19 Page 3 of 15 Page ID #:3




   1          7.     Upon information and belief, La Californienne has a principal
   2   place of business at 5915 1/2 Carlton Way, Los Angeles, CA 90028 and/or 1905
   3   Wilcox Ave., Suite 305, Los Angeles, CA 90028 (a UPS store location), has a
   4   service of process address of 1905 Wilcox Ave., Suite 305, Los Angeles, CA
   5   90028, and has committed the tortious acts complained of within this Judicial
   6   District.
   7          8.     Upon information and belief, the individual defendants, Courtney
   8   Ormond and Leszek Garwacki, are the sole owners, managers, members and
   9   operators of La Californienne.
 10           9.     Upon information and belief, defendant Courtney Ormond is an
 11    individual residing at 5915 1/2 Carlton Way, Los Angeles, CA 90028, and is an
 12    owner, manager, member, operator and controlling force of defendant La
 13    Californienne and has committed the tortious acts complained of within this
 14    Judicial District.
 15           10.    Upon information and belief, defendant Leszek Garwacki is an
 16    individual residing at 5915 1/2 Carlton Way, Los Angeles, CA 90028, and is an
 17    owner, manager, member, operator and controlling force of defendant La
 18    Californienne and has committed the tortious acts complained of within this
 19    Judicial District.
 20                 FACTS COMMON TO ALL CLAIMS FOR RELIEF
 21                             Rolex’s Famous Trademarks
 22           11.    Rolex is the exclusive United States distributor and warrantor of
 23    Rolex watches, all of which bear one or more of the Rolex Registered
 24    Trademarks, as defined infra.
 25           12.    Rolex watches, watch bracelets and related products are of
 26    exceptionally high quality and are identified by the trade name and trademark
 27    ROLEX.
 28    ///
                                             -2-
Case 2:19-cv-09796-RGK-JPR Document 1 Filed 11/15/19 Page 4 of 15 Page ID #:4




   1         13.    Rolex is responsible for promoting, marketing and selling in
   2   interstate commerce throughout the United States high quality Rolex watches,
   3   watch bracelets, and related products (hereinafter referred to as “Rolex
   4   Watches”).
   5         14.    Rolex is responsible for maintaining control over the quality of
   6   Rolex Watches and services in this country.
   7         15.    Rolex has developed an outstanding reputation because of the
   8   uniform high quality of Rolex Watches.
   9         16.    Rolex is the owner of the following trademarks and trademark
 10    registrations issued by the U.S. Patent and Trademark Office:
 11    Trademark             Reg. No.     Reg. Date   Goods
 12    ROLEX                 0,101,819    1/12/1915   Watches, clocks, parts of watches
                                                      and clocks, and their cases.
 13
       OYSTER                0,239,383    3/6/1928    Watches, movements, cases,
 14                                                   dials, and other parts of watches.
 15    PRESIDENT             0,520,309    1/24/1950   Wristbands and bracelets for
                                                      watches made wholly or in part or
 16                                                   plated with precious metals, sold
 17                                                   separately from watches.
                             0,657,756    1/28/1958   Timepieces of all kinds and parts
 18    (Crown Design)                                 thereof.
 19    DATEJUST              0,674,177 2/17/1959      Timepieces and parts thereof.
 20    GMT-MASTER            0,683,249 8/11/1959      Watches.
       COSMOGRAPH            0,733,081 6/19/1962      Watches and chronometers.
 21
       SEA-DWELLER           0,860,527 11/19/1968     Watches, clocks and parts
 22                                                   thereof.
       MILGAUSS              0,875,616    8/26/1969   Watches [and clocks,] and parts
 23
                                                      thereof.
 24    OYSTER                1,105,602    11/7/1978   Watches and parts thereof.
 25    PERPETUAL
       YACHT-MASTER          1,749,374    1/26/1993   Watches.
 26    SUBMARINER            1,782,604    7/20/1993   Watches.
 27    ROLEX                 1,960,768    3/5/1996    Watches.
       DAYTONA
 28
                                            -3-
Case 2:19-cv-09796-RGK-JPR Document 1 Filed 11/15/19 Page 5 of 15 Page ID #:5




   1   Trademark              Reg. No.     Reg. Date     Goods
   2   DAYTONA                2,331,145 3/21/2000 Watches.
   3   EXPLORER II            2,445,357 4/24/2001 Watches.
       EXPLORER               2,518,894 12/18/2001 Watches.
   4   AIR-KING               2,953,542 5/17/2005 Watches and parts thereof.
   5   GMT-MASTER II          2,985,308 8/16/2005 Watches and parts thereof.
   6   Correct and true copies of these federal trademark registrations (hereinafter
   7   collectively referred to as the “Rolex Registered Trademarks”) are attached as
   8   Exhibit 1, which is incorporated herein by reference.
   9           17.   The Rolex Registered Trademarks are in full force and effect and
 10    have become incontestable pursuant to 15 U.S.C. § 1065.
 11            18.   The Rolex Registered Trademarks are distinctive and are used to
 12    identify high quality products originating with Rolex.
 13            19.   The Rolex Registered Trademarks are arbitrary and fanciful and are
 14    entitled to the highest level of protection afforded by law.
 15            20.   Rolex and its predecessors have used the ROLEX trademark for
 16    nearly a century on and in connection with Rolex Watches and related products.
 17    As such, the ROLEX trademark is one of the most famous marks in the world.
 18            21.   Rolex and/or its predecessors have used the Rolex Registered
 19    Trademarks for many years on and in connection with Rolex Watches well prior
 20    to the activities of the Defendants complained of herein.
 21           22.    All Rolex Watches are identified by Rolex’s registered ROLEX and
 22          (hereafter “CROWN DESIGN”) trademarks and one or more of, but not
 23    limited to, the following registered trademarks owned by Rolex: OYSTER,
 24    OYSTER PERPETUAL, PRESIDENT, DATEJUST, COSMOGRAPH, GMT-
 25    MASTER, YACHT-MASTER, SUBMARINER, and DAYTONA (see Exhibit
 26    1).
 27    ///
 28    ///
                                              -4-
Case 2:19-cv-09796-RGK-JPR Document 1 Filed 11/15/19 Page 6 of 15 Page ID #:6




   1        23.    The general and necessary components of Rolex Watches include at
   2   least: the watch movement, the watch case, the dial, the bezel, the crystal, the
   3   hands, and the watch bracelet (sometimes also called the watch band).
   4        24.    Each Rolex Watch case bears a unique serial number. Through that
   5   serial number Rolex is able to identify the original manufacture date and model
   6   of the Rolex Watch.
   7         25.   New Rolex Watches are sold through Official Rolex Jewelers and
   8   are accompanied by a five (5) year warranty.
   9         26.   Rolex also issues a two (2) year service warranty for Rolex
 10    Watches it services.
 11          27.   Rolex pressure tests each Rolex Watch it sells and services to
 12    ensure that all Rolex Watches are pressure proof.
 13          28.   Rolex Watches that have been altered by the substitution or
 14    modification of parts not provided or authorized by Rolex renders the Rolex
 15    warranty null and void because Rolex can no longer assure the quality or
 16    performance of such watches. Similarly, Rolex can no longer service altered
 17    watches because it cannot guarantee the quality or performance of such watches.
 18          29.   Rolex Watches are known to retain and/or increase in value, and
 19    the purchase of a pre-owned/vintage Rolex Watch is highly regarded in the
 20    watch industry as a smart and reliable investment.
 21                           DEFENDANTS’ ACTIVITIES
 22          30.   Defendants’ activities, complained of herein, began long after
 23    Rolex’s adoption, use and registration of the Rolex Registered Trademarks on
 24    and in connection with its Rolex Watches.
 25          31.   Defendants      operate,    own,    and/or    use    the    website
 26    lacalifornienne.com (“Defendants’ Website”) to advertise, promote and offer for
 27    sale merchandise bearing counterfeit copies of the Rolex Registered
 28
                                              -5-
Case 2:19-cv-09796-RGK-JPR Document 1 Filed 11/15/19 Page 7 of 15 Page ID #:7




   1   Trademarks. Attached as Exhibit 2 are screenshots of the Defendants’ Website
   2   taken on October 16, 2019.
   3         32.    Defendants      operate,    own,     and/or    use     the      website
   4   instagram.com/la_californienne (“Defendants’ Instagram Page”) to advertise,
   5   promote and offer for sale merchandise bearing counterfeit copies of the Rolex
   6   Registered Trademarks.       Attached as Exhibit 3 are screenshots of the
   7   Defendants’ Instagram Page taken on October 16, 2019.
   8         33.    Defendants      operate,    own,     and/or    use     the      website
   9   facebook.com/lacaliforniennewatchco (“Defendants’          Facebook       Page”)   to
 10    advertise, promote and offer for sale merchandise bearing counterfeit copies of
 11    the Rolex Registered Trademarks. Attached as Exhibit 4 are screenshots of the
 12    Defendant’s Facebook Page taken on October 16, 2019.
 13          34.    Defendants’ Website describes the actions they perform on pre-
 14    owned Rolex watches as follows: replacing the original watch crystals;
 15    refashioning the bezels; and, altering the dials by “stripping the paint and finish
 16    from the original watch face dials, and repainting and refinishing them in
 17    various vibrant colors (reinstalling all Rolex [ ] marks and original indicia),”
 18    (hereafter referred to as “Defendants’ Altered Watches”).
 19          35.    Defendants’ Altered Watches no longer attain the aesthetic of
 20    original pre-owned Rolex Watches.
 21          36.    Defendants’ Altered Watches no longer perform or function to the
 22    same quality standards as unaltered pre-owned Rolex Watches.
 23          37.    On or about December 21, 2017, Rolex’s investigator purchased
 24    one of Defendants’ Altered Watches from The Webster - identified on
 25    Defendants’ Website as a “stockist” - for which it paid $7,542.50 (hereafter
 26    “Counterfeit Watch One”). Attached as Exhibit 5, which is incorporated herein
 27    by reference, are photographs of Counterfeit Watch One.
 28    ///
                                               -6-
Case 2:19-cv-09796-RGK-JPR Document 1 Filed 11/15/19 Page 8 of 15 Page ID #:8




   1         38.    Rolex examined Counterfeit Watch One and determined as
   2   follows:
   3                a. The dial has been refinished by stripping the original dial
   4                   surface, removing the trademarks and hour marks, painting it
   5                   aqua blue and reprinting the trademarks ROLEX and OYSTER
   6                   PERPETUAL        and    reattaching   the   CROWN       DESIGN
   7                   trademark;
   8                b. The plexi-glass crystal which covers the dial is not the genuine
   9                   product of Rolex;
 10                 c. The bezel is bent and not properly fitted to the watch, and
 11                    therefore water is likely to leak through and ultimately
 12                    adversely effect the dial and movement of the watch; and
 13                 d. A non-Rolex painted leather band was attached.
 14          39. The serial number on the watch case of Counterfeit Watch One
 15    indicates that this watch was first sold by Rolex in 1985, over 30 years ago.
 16          40. The Rolex Registered Trademarks are the only source identifiers
 17    visible on Counterfeit Watch One.
 18          41. Upon information and belief, sometime after December 21, 2017,
 19    Defendants began painting their name “La Californienne” onto the dial of
 20    Defendants’ Altered Watches so that Defendants name appears in conjunction
 21    with one or more of the Rolex Registered Trademarks.
 22          42. On October 22, 2019, Rolex’s Lititz Service Center, located in
 23    Lititz, Pennsylvania, received a watch for servicing from one of its Official
 24    Rolex Jewelers. The watch was originally a Rolex Oyster Perpetual Datejust
 25    Model. Attached as Exhibit 6 are photographs of the watch received by Rolex,
 26    hereinafter referred to as “Counterfeit Watch Two”.
 27    ///
 28    ///
                                              -7-
Case 2:19-cv-09796-RGK-JPR Document 1 Filed 11/15/19 Page 9 of 15 Page ID #:9




   1         43.    Rolex examined Counterfeit Watch Two and determined as
   2   follows:
   3                a. The dial has been refinished by stripping the original dial
   4                   surface, removing the trademarks and hour marks, painting it
   5                   black and reprinting the trademarks ROLEX and OYSTER
   6                   PERPETUAL         and   reattaching   the    CROWN       DESIGN
   7                   trademark, however, the paint is poorly applied and badly
   8                   peeling resulting in debris in the movement and affecting the
   9                   time keeping;
 10                 b. The name “La Californienne” has been added to the dial at the
 11                    six o’clock position;
 12                 c. The plexi-glass crystal which covers the dial is not the genuine
 13                    product of Rolex;
 14                 d. The bezel is bent and not properly fitted to the watch, and
 15                    therefore water is likely to leak through and ultimately
 16                    adversely effect the dial and movement of the watch; and
 17                 e. A non-Rolex painted leather band was attached.
 18          44. Rolex could not service Counterfeit Watch Two according to
 19    Rolex’s service policy and sent it back to its Official Rolex Jeweler to advise the
 20    consumer that the watch has been altered and that Rolex cannot service, repair
 21    or warrant the proper functioning of this watch.
 22          45. Defendants’ printing of their name on the dial of this altered watch,
 23    which also bears one or more of the Rolex Registered Trademarks, cannot dispel
 24    a likelihood of consumer confusion.
 25          46. Defendants are not now, nor have they ever been, associated,
 26    affiliated, or connected with, or licensed, endorsed or sanctioned by Rolex.
 27    ///
 28    ///
                                               -8-
Case 2:19-cv-09796-RGK-JPR Document 1 Filed 11/15/19 Page 10 of 15 Page ID #:10




    1          47. The Defendants’ Website, Instagram Page and Facebook Page
    2   falsely advertise and offer for sale Rolex Watches in a manner calculated to
    3   mislead consumers.
    4          48. Defendants’ acts as aforesaid are deliberately calculated to confuse
    5   and deceive the public and are performed with full knowledge of Rolex’s rights.
    6   Said acts constitute willful and deliberate infringement of Rolex’s rights in the
    7   Rolex Registered Trademarks.
    8          49. Rolex is not able to monitor, enforce or maintain its quality control
    9   standards on the altered/counterfeit Rolex products Defendants assemble, offer
   10   for sale and sell.
   11          50. Defendants’ use of the Rolex Registered Trademarks in the manner
   12   described above tends to and does create the erroneous impression that
   13   Defendants’ products and services emanate or originate from Rolex, and/or that
   14   said products and services are authorized, sponsored, or approved by Rolex,
   15   even though they are not. This confusion causes irreparable harm to Rolex and
   16   the Rolex Registered Trademarks.
   17          51. Defendants have been unjustly enriched by illegally using and
   18   misappropriating Rolex’s intellectual property for their own financial gain.
   19   Furthermore, Defendants have unfairly benefited and profited from Rolex’s
   20   outstanding reputation for high quality products and its significant advertising
   21   and promotion of Rolex Watches and the Rolex Registered Trademarks.
   22          52. Defendants’ acts, as set forth herein, were willful and deliberate.
   23   Therefore, this case constitutes an exceptional case under 15 U.S.C. § 1117(a).
   24          53. Rolex has suffered irreparable harm and damages as a result of
   25   Defendants’ conduct.
   26          54. Upon information and belief, Defendants’ acts will continue unless
   27   enjoined by this Court.
   28          55. Rolex has no adequate remedy at law.
                                              -9-
Case 2:19-cv-09796-RGK-JPR Document 1 Filed 11/15/19 Page 11 of 15 Page ID #:11




    1                             FIRST CAUSE OF ACTION
    2                     Trademark Counterfeiting, 15 U.S.C. § 1114
    3         56. Rolex hereby incorporates by reference all prior allegations set forth
    4   in paragraphs 1-55 herein.
    5         57. Defendants have used spurious designations that are identical with,
    6   or substantially indistinguishable from, the ROLEX, CROWN DESIGN and
    7   OYSTER PERPETUAL trademarks, and possibly other Rolex Registered
    8   Trademarks, on the counterfeit watches they sell.
    9         58. Defendants have intentionally used these spurious designations,
   10   knowing they are counterfeit, in connection with the advertisement, promotion,
   11   offering for sale and sale of counterfeit watches.
   12         59. Defendants’ unauthorized use of the Rolex Registered Trademarks
   13   as set forth above is likely to:
   14                    a. Cause confusion, mistake and/or deception;
   15                    b. Cause the public to believe that Defendants’ counterfeit
   16                       watches are genuine Rolex Watches, or that Defendants’
   17                       products are authorized, sponsored or approved by Rolex,
   18                       when they are not; and
   19                    c. Result in Defendants unfairly benefiting from Rolex’s
   20                       advertising and promotion, and profiting from the Rolex
   21                       reputation and the Rolex Registered Trademarks, all to the
   22                       substantial and irreparable injury of the public, Rolex, the
   23                       Rolex Registered Trademarks, and the substantial goodwill
   24                       represented thereby.
   25         60. Defendants’ acts as aforesaid constitute willful trademark
   26   counterfeiting in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.
   27         61. By reason of the foregoing, Defendants are liable to Rolex for: (a)
   28   an amount representing three times Rolex’s damages and/or Defendants’ profits,
                                              - 10 -
Case 2:19-cv-09796-RGK-JPR Document 1 Filed 11/15/19 Page 12 of 15 Page ID #:12




    1   whichever is greater, or an election of statutory damages; and (b) reasonable
    2   attorneys’ fees, costs including investigative fees, and pre-judgment interest
    3   pursuant to 15 U.S.C. § 1117.
    4                          SECOND CAUSE OF ACTION
    5                    Trademark Infringement, 15 U.S.C. § 1114
    6         62. Rolex hereby incorporates by reference all prior allegations set forth
    7   in paragraphs 1-55 herein.
    8         63. Defendants use the Rolex Registered Trademarks to advertise and
    9   promote their watches in a manner which is likely to cause consumer confusion
   10   and mistake and to deceive consumers into believing that the Defendants’
   11   products and services are in some way authorized, sanctioned, or affiliated with
   12   Rolex, when they are not.
   13         64. Defendants’ activities, complained of herein, constitute use in
   14   commerce of copies or colorable imitations of the Rolex Registered Trademarks
   15   in a manner which is likely to cause confusion and mistake in the minds of the
   16   public in violation of 15 U.S.C. § 1114.
   17         65. Defendants have engaged in the aforementioned activities with the
   18   intent to confuse and deceive the public into believing that Defendants and the
   19   merchandise they sell are in some way sponsored by, or affiliated or associated
   20   with Rolex, when in fact they are not.
   21         66. Defendants’ acts as aforesaid constitute willful trademark
   22   infringement in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.
   23         67. By reason of the foregoing, Defendants are liable to Rolex for: (a)
   24   an amount representing Rolex’s damages; (b) Defendants’ profits; and (c)
   25   reasonable attorneys’ fees, costs including investigative fees, and pre-judgment
   26   interest pursuant to 15 U.S.C. § 1117.
   27   ///
   28   ///
                                             - 11 -
Case 2:19-cv-09796-RGK-JPR Document 1 Filed 11/15/19 Page 13 of 15 Page ID #:13




    1                           THIRD CAUSE OF ACTION
    2    False Designation of Origin, False Descriptions and Representations, and
    3                                 Unfair Competition,
    4                                 15 U.S.C. § 1125(a)
    5         68. Rolex hereby incorporates by reference all prior allegations set forth
    6   in paragraphs 1-55 herein.
    7         69. Defendants’ acts as aforesaid constitute the use in commerce of
    8   false designations of origin, false descriptions and representations, and unfair
    9   competition because such designations, descriptions and representations tend to
   10   falsely designate, describe and/or represent Defendants’ altered watches as those
   11   of Rolex in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
   12         70. By reason of the foregoing, Defendants are liable to Rolex for: (a)
   13   an amount representing Rolex’s damages; (b) Defendants’ profits; and (c)
   14   reasonable attorneys’ fees, costs including investigative fees, and pre-judgment
   15   interest pursuant to 15 U.S.C. § 1117.
   16                                PRAYER FOR RELIEF
   17         WHEREFORE, Rolex respectfully requests a judgment in favor of
   18   Rolex providing the following relief:
   19         I.    That the Court enter an injunction ordering that Defendants, their
   20   agents, servants, employees, and all other persons in privity or acting in concert
   21   with them, be enjoined and restrained from:
   22               a. Using any reproduction, counterfeit, copy or colorable imitation
   23                   of the Rolex Registered Trademarks to identify any goods or the
   24                   rendering of any services not authorized by Rolex;
   25               b. Engaging in any course of conduct likely to cause confusion,
   26                   deception or mistake, or injure Rolex’s business reputation or
   27                   dilute the distinctive quality of the Rolex Registered
   28                   Trademarks;
                                                - 12 -
Case 2:19-cv-09796-RGK-JPR Document 1 Filed 11/15/19 Page 14 of 15 Page ID #:14




    1                c. Using a false description or representation including words or
    2                   other symbols tending to falsely describe or represent
    3                   Defendants’ unauthorized goods or services as being those of
    4                   Rolex or sponsored by or associated with Rolex and from
    5                   offering such goods in commerce; and
    6                d. Using or continuing to use the Rolex Registered Trademarks or
    7                   trade names in any variation thereof on the Internet (either in the
    8                   text of a website, or as a keyword, search word, metatag, or any
    9                   part of the description of the site) in connection with any goods
   10                   or services not authorized by Rolex.
   11          II.   That Defendants, within ten (10) days of judgment, take all steps
   12   necessary to remove from their Website, Instagram Page, Facebook Page, or any
   13   other website or social media site containing content posted by Defendants,
   14   whether or not owned or operated by Defendants, all text offering for sale
   15   counterfeit or infringing Rolex products and all Rolex Registered Trademarks or
   16   copies or colorable imitations thereof used to identify altered Rolex products.
   17         III.   That Defendants, within thirty (30) days of judgment, file and serve
   18   upon Rolex a sworn statement setting forth in detail the manner and form in
   19   which they have complied with this injunction pursuant to 15 U.S.C. § 1116(a).
   20         IV.    That Defendants be required to account to Rolex for all profits
   21   resulting from Defendants’ sale of counterfeit or infringing Rolex products and
   22   that the award to Rolex be trebled as provided for under 15 U.S.C. § 1117;
   23   alternatively, that Rolex be awarded statutory damages under 15 U.S.C.
   24   § 1117(c) of up to $2,000,000 for each mark Defendants have counterfeited.
   25         V.     That Rolex recover from Defendants the costs and disbursements
   26   of this action in addition to reasonable attorney and investigator fees and pre-
   27   judgment interest pursuant to 15 U.S.C. § 1117.
   28   ///
                                              - 13 -
Case 2:19-cv-09796-RGK-JPR Document 1 Filed 11/15/19 Page 15 of 15 Page ID #:15




    1       VI.      That Defendants be required to deliver up for destruction to Rolex
    2   all material bearing the Rolex Registered Trademarks in association with
    3   unauthorized goods pursuant to 15 U.S.C. § 1118.
    4       VII.     That this Court retain jurisdiction of this action for the purpose of
    5   enabling Rolex to apply to the Court at any time for such further orders and
    6   interpretation or enforcement of any Order entered in this action, for the
    7   modification of any such Order, for the enforcement or compliance therewith
    8   and for the punishment of any violations thereof.
    9      VIII.     That pursuant to 11 U.S.C. § 523(a)(6), Defendants be prohibited
   10   from a discharge under 11 U.S.C. § 777 for malicious, willful and fraudulent
   11   injury to Rolex.
   12       IX.      That Rolex be awarded such other and further relief as the Court
   13   may deem just and proper.
   14                                 Respectfully submitted,
   15
                                       KNOBBE, MARTENS, OLSON & BEAR, LLP
   16
        Dated: November 15, 2019      By: /s/ Matthew S. Bellinger
   17
                                          Craig S. Summers
   18                                     Matthew S. Bellinger
                                          Kimberly A. Kennedy
   19
   20                                 GIBNEY ANTHONY & FLAHERTY, LLP
                                         Brian W. Brokate
   21
                                         Beth M. Frenchman
   22                                    Adam W. Sgro
   23
                                      Attorneys for Plaintiff
   24                                 ROLEX WATCH U.S.A., INC.
   25
   26
   27
   28
                                              - 14 -
